     Case 1:19-cv-01444-DAD-GSA Document 36 Filed 09/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   STANLEY H. SOLVEY,                           No: 1:19-cv-01444-NONE-GSA-PC

12                 Plaintiff,                     ORDER DECLINING TO REVOKE IN
                                                  FORMA PAUPERIS STATUS ON APPEAL
13         vs.
                                                  (Doc. No. 28.)
14   S. GATES, et al.,
                 Defendants.
15

16

17          Plaintiff Stanley H. Solvey is a state prisoner proceeding pro se and in forma pauperis

18   with this civil rights action pursuant to 42 U.S.C. § 1983.

19          By notice entered September 17, 2020, the United States Court of Appeals for the Ninth

20   Circuit referred this matter to this court for the limited purpose of determining whether in forma

21   pauperis status should continue for this appeal or whether the appeal is frivolous or taken in bad

22   faith. (Doc. No. 35); see 28 U.S.C. § 1915(a)(3); see also Hooker v. American Airlines, 302 F.3d

23   1091, 1092 (9th Cir. 2002) (revocation of in forma pauperis status is appropriate where the

24   district court finds the appeal to be frivolous). An in forma pauperis complaint is frivolous if it

25   has “no arguable basis in fact or law.” See O'Loughlin v. Doe, 920 F.2d 614, 617 (9th Cir.1990).

26          On January 30, 2020, plaintiff’s first amended complaint (Doc. No. 14) was screened by

27   the assigned magistrate judge and found to lack sufficient factual detail to allow the court to

28   reasonably infer that each defendant is liable for the misconduct alleged, namely deliberate
                                                       1
     Case 1:19-cv-01444-DAD-GSA Document 36 Filed 09/23/20 Page 2 of 2

 1   indifference to plaintiff’s serious medical needs. (Doc. No. 15). Plaintiff was given a second

 2   opportunity to amend his complaint. (Id. at 13.) After being granted four extensions of time to

 3   do so (see Doc. Nos. 18, 21, 23, 25), plaintiff notified the court that he “believes he has stated a

 4   claim” for deliberate indifference and therefore declined to amend his first amended complaint.

 5   (Doc. No. 26.)

 6           On August 10, 2020, the assigned magistrate judge entered findings and

 7   recommendations, recommending that this case be dismissed due to plaintiff’s failure to state a

 8   cognizable claim, failure to comply with a court order, and failure to prosecute. (Doc. No. 28.)

 9   On August 27, 2020, plaintiff filed objections to the findings and recommendations. (Doc. No.

10   29.) On September 2, 2020, the undersigned adopted those findings and recommendations (Doc.

11   No. 30) and judgment was entered (Doc. No. 31).

12           Although the undersigned ultimately agreed with the magistrate judge that even when read

13   liberally the first amended complaint failed to allege sufficient facts to state a cognizable claim,

14   the court does not find plaintiff’s appeal to be frivolous, as it is not wholly without any “arguable

15   basis in fact or law.”

16           Based on the foregoing, the court DECLINES to revoke plaintiff’s in forma pauperis

17   status in Appeal No. 20-16790, filed September 14, 2020.

18           The Clerk of the Court is directed to serve a copy of this order on the parties and the

19   United States Court of Appeals for the Ninth Circuit.

20
21   IT IS SO ORDERED.
22
         Dated:    September 23, 2020
23                                                         UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                       2
